Pierce, J.
This action is to recover the balances, $264.42, claimed by twelve teachers of the public schools of the city of Newburyport to be due them for the month of January, 1919. These balances are the amounts deducted by the city auditor from the month of January payroll, as approved by the school committee, for the days each of these teachers was absent from his or her school during that month, the school committee having made no deduction for the absences of any of these teachers during that month. After payment was refused by the city treasurer, and before suit, eleven of these teachers assigned their claims in writing to the plaintiff, who is one of the twelve teachers above mentioned.
The action was heard in the Superior Court without a jury upon agreed facts not supplemented by any evidence or further facts, the city solicitor stating that he or the mayor desired to waive the filing of the certificate of qualification mentioned in the agreed facts if either of them had authority to do so. None of the teachers named in the plaintiff’s declaration had obtained and filed any certificate of qualification, as provided by R. L. c. 42, § 29, which in terms reads: “Every teacher shall, before he opens any public school, obtain from the school committee a certificate in duplicate of his qualifications, one of which shall be deposited with the selectmen, or, in a city, with the auditor or treasurer or with any officer who may be prescribed in the charter, before any payment is made to him on account of his services, and upon so filing such certificate, he shall be entitled to receive, on demand, his wages due at the expiration of any quarter, or term longer or shorter than a quarter, or upon the close of any single term of service.” The statute contemplates that a duly qualified teacher, under contract with the school committee, may render services as a teacher in the public schools before he shall receive from the school committee in duplicate a certificate of his qualifications, and recognizes that wages may be earned in such services, though they may not be presently payable, in the provision that one of *210the certificates shall be deposited with the designated official before any payment is made to him on account of his services, “and upon so filing such certificate, he shall be entitled to receive, on demand, his wages due at the expiration of any quarter. ...” Libby v. Douglas, 175 Mass. 128. Compare Jewell v. Abington, 2 Allen, 592.
It thus appears that the statute is directory as to the time of obtaining the certificate and as to the requirement that it shall be in duplicate, but is mandatory in its command that one of the certificates shall be deposited with a certain official “before any payment is made to him on account of his services” and before he shall be entitled to receive on demand his wages. The filing of the certificate being made by the express terms of the statute a condition precedent to the right of a teacher to demand and receive compensation for his services rendered, it follows that an action will not lie before such filing and it also follows that neither the defendant, its mayor nor city solicitor has authority expressly or impliedly to waive the performance of the duty of filing the certificate imposed by law on the several teachers.

Exceptions sustained.